              Case 1:19-cv-00899-GLS-TWD Document 28 Filed 11/12/19 Page 1 of 2




                                                 STATE OF NEW YORK
                                          OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                          BARBARA D. UNDERWOOD
ATTORNEY GENERAL                                                                                             SOLICITOR GENERAL
                                                                                                       DIVISION OF APPEALS & OPINIONS


                                                                      November 12, 2019

       VIA ECF

       Honorable Gary L. Sharpe
       United States District Judge
       James T. Foley U.S. Courthouse
       445 Broadway, Room 112
       Albany, New York 12207

                 Re:    Merola v. Cuomo et al., No. 19-cv-00899 (GLS) (TWD)

       Your Honor,

               As the Court is aware, defendants advised the Court in September of their intent to
       file a Rule 12(c) dismissal motion, and sought leave to exceed the twenty-five (25) page limit
       for their supporting memorandum of law. By order dated November 1, the Court denied
       defendants’ request for excess pages and directed: plaintiff to file a preliminary injunction
       motion by November 11; defendants to file their opposition and cross-motion to dismiss by
       November 25; and plaintiff to file his response and reply by December 2. (ECF No. 25.)
       Under the current briefing order and Local Rule 7.1(a) and (c), plaintiff will have a total of
       fifty (50) pages for his two memoranda of law, and defendants will have a total of twenty-
       five (25) pages for a single memorandum of law in support of their Rule 12(c) motion and in
       opposition to plaintiff’s preliminary injunction motion.

               Yesterday, plaintiff filed his motion for a preliminary injunction and supporting
       papers (ECF No. 27), which contain numerous allegations—pertaining to new claims of
       injury and bases for preemption—not included in his complaint. For example, plaintiff now
       asserts that he faces injury through the threatened prosecutions for a litany of federal and
       state voter registration and voting laws (see ECF No. 27-1 at 13-14, 19-20), and for allegedly
       encouraging and inducing undocumented persons to enter or reside in the U.S. in violation of
       § 1324(a)(1)(A(iv) (in addition to harboring) (see id. at 9-11), and alleges additional harms to
       the county clerk’s office (see ECF No. 27-2 at 8-11). Cf. Compl. at ¶¶ 41-43, 66.



         28 LIBERTY STREET, NEW YORK, NY 10005-1400 • PHONE (212) 416-8020 • FAX (212) 416-8962 *NOT FOR SERVICE OF PAPERS
                                                        WWW.AG.NY.GOV
      Case 1:19-cv-00899-GLS-TWD Document 28 Filed 11/12/19 Page 2 of 2
Hon. Gary L. Sharpe
November 12, 2019
Page 2 of 2

        In order to address these new allegations and arguments, defendants respectfully
renew their request for leave to file excess pages, and seek leave to file a combined
memorandum of law in opposition to plaintiff’s preliminary injunction motion and in support
of defendants’ cross-motion to dismiss of no more than forty (40) pages. In the alternative,
defendants respectfully request leave to file a reply memorandum of law in further support of
their long-intended Rule 12(c) motion following the filing of plaintiff’s response.

       Thank you for your consideration in this matter.


                                                  Respectfully submitted,
                                                         /s/
                                                  Linda Fang
                                                  Assistant Solicitor General
                                                  (212) 416-8656



cc:    Counsel for plaintiff (via ECF)




                                              2
